         Case 1:20-cv-04885-JGK Document 61
                                         60 Filed 08/19/21
                                                  08/18/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                    Application granted. This Order does not
 GARTNER, INC.,                                     affect any proceedings in connection with the
                                                    Motion to Disqualify. SO ORDERED.

                                      Plaintiff,    New York, NY              /s/ John G. Koeltl
                                                    August 19, 2021           John G. Koeltl, U.S.D.J.
                       -against-                              Cause No. 1:20-cv-04885-JGK

 HCC SPECIALTY UNDERWRITERS, INC.
 and U.S. SPECIALTY INSURANCE COMPANY,

                                      Defendants.

                                    [PROPOSED] ORDER

       Upon consideration of the Defendants’ Unopposed Motion to Stay (the “Motion”), the

Court hereby GRANTS the Motion.

       Accordingly, it is hereby ORDERED that this case is stayed pending the resolution of

Plaintiff Gartner, Inc.’s Motion to Disqualify Defendants’ counsel (DE 41).

       It is further ORDERED that all pending deadlines set by the Court’s August 9, 2021 Order

(DE 52) or otherwise are hereby terminated pending the resolution of Plaintiff Gartner, Inc.’s

Motion to Disqualify Defendants’ counsel (DE 41).




Dated: _____________________                               ______________________________
                                                                 HON. JON G. KOELTL
                                                                 United States District Judge
